DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the “male luer slip fitting 56” in [0034] of the specification should read “male luer slip fitting 58.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-13, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 contain the limitations “a connector comprising a distal end, a proximal end, and a lumen extending there between, wherein the distal end comprises a male luer lock fitting configured to couple to a proximal end of a catheter adapter, wherein the proximal end comprises a male luer slip fitting,” (emphasis added). The claims mention “a proximal end” twice, once referring to the proximal end of the connector, and one referring to the proximal end of the catheter adapter. However, when the claims cite “the proximal end comprises a male luer of the connector comprises a male luer slip fitting.” It is recommended to amend the claims as written above. 
The term “generally” in claims 5, 9-13, 16-17, and 19 is a relative term which renders the claim indefinite. The terms “generally cylindrical,” “generally parallel,” and “generally planar” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shapes and orientations of the outer wall, the grooves, and the cover portion are rendered indefinite. 
Claims 13 and 19 recite the limitation of a “plurality of grooves are permeable to air but not blood.” The recited functions (permeability to air but not blood) do not follow from the structure (grooves) recited in the claims.  The functional limitations performed by the apparatus are unclear because the claims recite functions without providing any indication about what performs the function.  Thus, the boundaries of the functional language are unclear because the claims do not provide for what performs the function of excluding blood. For examination purposes, a “plurality of grooves are permeable to air but not blood” are being interpreted to mean any plurality of grooves. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunishige (US20160206516A1), hereinafter referred to as Kunishige.
Regarding claim 1, when reading the preamble in the context of the entire claim, the recitation “a blood collection apparatus” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Kunishige teaches a connector (Fig. 4A, double male connector 1; Abstract) comprising a distal end, a proximal end, and a lumen extending there between (Fig. 1C, flow channel 9; [0032]), wherein the distal end comprises a male luer lock fitting configured to couple to a proximal end of a catheter adapter (Fig. 1A, first male luer 10; Abstract), and wherein the proximal end comprises a male luer slip fitting (Fig. 1A, second male luer 20; Abstract).
Claims 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 7387216 B1; Cited by Applicant), hereinafter referred to as Smith.
Regarding claim 14, Smith teaches a blood collection apparatus (Fig. 1, container 50; Col. 7, ll. 54-61), comprising: a lid for a blood collection tube (Fig. 1, cap 40), the lid comprising: a body (Reference Figure 1 above, element A) having a cover portion (Reference  and an inner wall (Reference Figure 1 above, element B) extending from the cover portion, the inner wall aligned with an aperture extending through the cover portion (Reference Figure 1 above, element D), the inner wall and the aperture forming a channel (Fig. 21, cavity 146); a closure (Fig. 1, access cap 44); and a tether connecting the body to the closure (Fig. 1, hinge 46), wherein the closure comprises an annular flange that fits inside and contacts the circumference of the channel when the closure is in a closed position (Fig. 1, angled wall 60, inside wall 58; Fig. 3A, angled wall 60, inside wall 58).
Regarding claim 15, Smith teaches the blood collection apparatus of claim 14, as discussed above. 
Smith also teaches wherein the inner wall is tapered (Fig. 3A, inside wall 58).

    PNG
    media_image1.png
    481
    448
    media_image1.png
    Greyscale

Regarding claim 16, Smith teaches the blood collection apparatus of claim 14, as discussed above. 
wherein the body further comprises a generally cylindrical outer wall (Reference Figure 2 above, element A), wherein the closure further comprises another annular flange (Reference Figure 2 above, element B), wherein the other annular flange contacts the outer circumference of the outer wall when the closure is in a closed position (Fig. 7C).

    PNG
    media_image2.png
    387
    457
    media_image2.png
    Greyscale

Regarding claim 18, Smith teaches the blood collection apparatus of claim 16, as discussed above. 
Smith also teaches the apparatus further comprising the blood collection tube coupled to the lid (Reference Figure 4 above, element A), wherein the blood collection tube comprises a rim (Reference Figure 4, above, element B) forming an opening into a cavity (Reference Figure 4 above, element C) of the blood collection tube, wherein the inner wall extends through the opening (Reference Figure 4 above, element D), wherein the rim contacts an inner surface of the outer wall of the body (Reference Figure 4 above, element E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunishige as applied to claim 1 above, and further in view of Smith.
Regarding claim 2, Kunishige teaches the blood collection apparatus of claim 1, as discussed above. 
Kunishige fails to teach the apparatus further comprising a lid for a blood collection tube, the lid comprising: a body having a cover portion and an inner wall extending from the cover portion, wherein the inner wall is aligned with an aperture extending through the cover portion, wherein the inner wall and the aperture form a channel configured to receive the male luer slip fitting; a closure, wherein the closure comprises an annular flange that fits inside and contacts a circumference of the channel when the closure is in a closed position; and a tether connecting the body to the closure.

    PNG
    media_image3.png
    515
    403
    media_image3.png
    Greyscale
 
However, Smith teaches a lid (Fig. 1, cap 40) for a blood collection tube (Fig. 1, container 50; Col. 7, ll. 54-61), the lid comprising: a body (Reference Figure 1 above, element A) having a cover portion (Reference Figure 1 above, element C) and an inner wall (Reference Figure 1 above, element B) extending from the cover portion, wherein the inner wall is aligned with an aperture extending through the cover portion (Reference Figure 1 above, element D), wherein the inner wall and the aperture form a channel configured to receive the male luer slip fitting (Reference Figure 1 above, element D); a closure (Fig. 1, access cap 44), wherein the closure comprises an annular flange that fits inside and contacts a circumference of the channel when the closure is in a closed position (Fig. 1, angled wall 60, inside wall 58; Fig. 3A, angled wall 60, inside wall 58); and a tether connecting the body to the closure (Fig. 1, hinge 46).
a lid for a blood collection tube, the lid comprising: a body having a cover portion and an inner wall extending from the cover portion, wherein the inner wall is aligned with an aperture extending through the cover portion, wherein the inner wall and the aperture form a channel configured to receive the male luer slip fitting; a closure, wherein the closure comprises an annular flange that fits inside and contacts a circumference of the channel when the closure is in a closed position; and a tether connecting the body to the closure due to the “convenience and accessibility,” and “its simplicity that reduces the manufacturing costs,” (Smith, Col. 19, ll. 20-22).
Regarding claim 3, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above. 
Smith further teaches wherein the annular flange comprises an outer circumference less than a circumference of the channel (Fig. 1, angled wall 60, inside wall 58; Fig. 3A, angled wall 60, inside wall 58).
Regarding claim 4, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above. 
Smith further teaches wherein the annular flange comprises an outer circumference larger than a circumference of the channel or approximately a same size as the circumference of the channel (Fig. 1, angled wall 60, inside wall 58; Fig. 3A, angled wall 60, inside wall 58).

    PNG
    media_image1.png
    481
    448
    media_image1.png
    Greyscale

Regarding claim 5, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above. 
Smith further teaches wherein the body further comprises a generally cylindrical outer wall (Reference Figure 2 above, element A), wherein the closure further comprises another annular flange (Reference Figure 2 above, element B), wherein the other annular flange contacts the outer circumference of the outer wall when the closure is in a closed position (Fig. 7C).
Regarding claim 6, Kunishige in view of Smith teaches the blood collection apparatus of claim 5, as discussed above.
Smith further teaches wherein the other annular flange comprises an inner circumference greater than the outer circumference of the outer wall 
Regarding claim 7, Kunishige in view of Smith teaches the blood collection apparatus of claim 5, as discussed above. 
Smith further teaches wherein the other annular flange comprises an inner circumference less than or approximately equal to the outer circumference of the outer wall (Fig. 9A, internal thread profile 75, neck threads 54).
Regarding claim 8, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above. 
Smith further teaches wherein the inner wall is tapered to receive the male luer slip fitting (Fig. 3A, inside wall 58).
Regarding claim 10, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above.
Smith further teaches wherein an outer surface of the cover portion is generally planar (Reference Figure 1, element C).

    PNG
    media_image4.png
    360
    413
    media_image4.png
    Greyscale

Regarding claim 11, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above. 
wherein an inner surface of the cover portion disposed between the inner wall and the outer wall is generally planar (Reference Figure 3 above, element A).

    PNG
    media_image2.png
    387
    457
    media_image2.png
    Greyscale

Regarding claim 12, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above. 
Smith further teaches wherein the body further comprises a generally cylindrical outer wall (Reference Figure 2 above, element A), further comprising the blood collection tube coupled to the lid (Reference Figure 4 above, element A), wherein the blood collection tube comprises a rim (Reference Figure 4, above, element B) forming an opening into a cavity (Reference Figure 4 above, element C) of the blood collection tube, wherein the inner wall extends through the opening (Reference Figure 4 above, element D), wherein the rim contacts an inner surface of the outer wall of the body .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 14 above, and further in view of Kunishige.
Regarding claim 20, Smith teaches the blood collection apparatus of claim 14, as discussed above.
Smith further discloses a connector comprising a distal end, a proximal end, and a lumen extending there between (barrel of pipette tip 61, Fig. 16, has distal and proximal ends and a lumen therebetween), wherein the lid (40) is coupled to the connector (Fig. 16 illustrates pipette tip 61 connected to lid 40).  Smith fails to teach wherein the distal end comprises a male luer lock fitting configured to couple to a proximal end of a catheter adapter, wherein the proximal end comprises a male luer slip fitting, wherein the lid is coupled to the connector.
However, Kunishige teaches the apparatus further comprising a connector (Fig. 4A, double male connector 1; Abstract) wherein the distal end comprises a male luer lock fitting configured to couple to a proximal end of a catheter adapter (Fig. 1A, first male luer 10; Abstract), wherein the proximal end comprises a male luer slip fitting (Fig. 1A, second male luer 20; Abstract).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Smith with the connector of Kunishige to provide a common connection means for a catheter or syringe to connect to a sampling tube. 
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunishige in view of Smith as applied to claims 2 and 12 above, and further in view of Cloyd (US5202093A), hereinafter referred to as Cloyd.
Regarding claim 9, Kunishige in view of Smith teaches the blood collection apparatus of claim 2, as discussed above.
Kunishige fails to teach wherein the body further comprises a generally cylindrical outer wall. 
However, Smith teaches wherein the body further comprises a generally cylindrical outer wall (Reference Figure 2 above, element A).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Kunishige to incorporate the teachings of Smith to provide the apparatus wherein the body further comprises a generally cylindrical outer wall due to the “convenience and accessibility,” and “its simplicity that reduces the manufacturing costs,” (Smith, Col. 19, ll. 20-22).
Kunishige in view of Smith fails to teach wherein an inner surface of the outer wall comprises a plurality of grooves extending generally parallel to a central axis of the lid.
However, Cloyd teaches wherein an inner surface of the outer wall comprises a plurality of grooves (Col. 2, ll. 62-64).
Cloyd does not explicitly teach the grooves extending generally parallel to a central axis of the lid. However, there are a finite number of orientations in which the grooves could be arranged around the inner surface of the outer wall, namely, generally parallel in a vertical direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the grooves extending generally parallel to a central axis of the lid. Courts have recognized that a conclusion of obvious is supported by a finding that the claimed subject matter merely involves choosing from a finite number of 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Kunishige and Smith to incorporate the teachings of Cloyd to provide the apparatus wherein an inner surface of the outer wall comprises a plurality of grooves in order to “facilitate gripping action by cap,” (Cloyd, Col. 2, ll. 62-64). 
Regarding claim 13, Kunishige in view of Smith teaches the blood collection apparatus of claim 12, as discussed above. 
Kunishige and Smith fail to teach wherein the inner surface of the outer wall comprises a plurality of grooves extending generally parallel to a central axis of the lid, wherein the plurality of grooves are permeable to air but not blood.
However, Cloyd teaches wherein the inner surface of the outer wall comprises a plurality of grooves (Col. 2, ll. 62-64), wherein the plurality of grooves are permeable to air but not blood (Col. 2, ll. 62-64).
Cloyd does not explicitly teach the grooves extending generally parallel to a central axis of the lid. However, there are a finite number of orientations in which the grooves could be arranged around the inner surface of the outer wall, namely, generally parallel in a vertical direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the grooves extending generally parallel to a central axis of the lid. 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kunishige as applied to claims 16 and 18 above, and further in view of Cloyd.
Regarding claim 17, Smith in view of Kunishige teaches the blood collection apparatus of claim 16, as discussed above. 
Kunishige and Smith fail to teach wherein an inner surface of the outer wall comprises a plurality of grooves extending generally parallel to a central axis of the lid.
However, Cloyd teaches wherein an inner surface of the outer wall comprises a plurality of grooves (Col. 2, ll. 62-64).
Cloyd does not explicitly teach the grooves extending generally parallel to a central axis of the lid. However, there are a finite number of orientations in which the grooves could be arranged around the inner surface of the outer wall, namely, generally parallel in a vertical direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the grooves extending generally parallel to a central axis of the lid. Courts have recognized that a conclusion of obvious is supported by a finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (See MPEP 2143(I)(E)). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Smith and Kunishige to incorporate the teachings of Cloyd to provide the apparatus wherein an inner surface of the outer wall comprises a plurality of grooves in order to “facilitate gripping action by cap,” (Cloyd, Col. 2, ll. 62-64). 
Regarding claim 19, Smith in view of Kunishige teaches the blood collection apparatus of claim 18, as discussed above. 
wherein the inner surface of the outer wall comprises a plurality of grooves extending generally parallel to a central axis of the lid, wherein the plurality of grooves are permeable to air but not blood.
However, Cloyd teaches wherein the inner surface of the outer wall comprises a plurality of grooves (Col. 2, ll. 62-64), wherein the plurality of grooves are permeable to air but not blood (Col. 2, ll. 62-64).
Cloyd does not explicitly teach the grooves extending generally parallel to a central axis of the lid. However, there are a finite number of orientations in which the grooves could be arranged around the inner surface of the outer wall, namely, generally parallel in a vertical direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the grooves extending generally parallel to a central axis of the lid. Courts have recognized that a conclusion of obvious is supported by a finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (See MPEP 2143(I)(E)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.F./            Examiner, Art Unit 3791                                                                                                                                                                                            
/David J. McCrosky/            Primary Examiner, Art Unit 3791